717 S.E.2d 383 (2011)
STATE
v.
Roger Gene MOORE.
No. 94A11-1.
Supreme Court of North Carolina.
August 25, 2011.
Terence D. Friedman, Assistant Attorney General, for State of North Carolina.
Staples S. Hughes, Appellate Defender, for Moore, Roger Gene.
Kathleen M. Joyce, Assistant Appellate Defender, for Moore, Roger Gene.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of June 2011 by Defendant to Supplement Record on Appeal:
"Motion Allowed by order of the Court in conference, this the 25th of August 2011."